United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 99-1799WM
                                  _____________

Jesse Senne,                        *
                                    *
             Appellant,             *
                                    * On Appeal from the United
      v.                            * States District Court
                                    * for the Western District
                                    * of Missouri.
Kenneth S. Apfel, Commissioner      *
of Social Security,                 *
                                    *
             Appellee.              *
                               ___________

                              Submitted: November 17, 1999
                                  Filed: December 13, 1999
                                   ___________

Before RICHARD S. ARNOLD, FLOYD R. GIBSON, and BEAM, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.


       Jesse Senne appeals the denial of his application for social-security disability
benefits. Mr. Senne argues that the Administrative Law Judge (ALJ) inadequately
evaluated whether he suffered from a listed impairment. The District Court upheld the
denial. We reverse and remand for further proceedings.
                                            I.

        Mr. Senne is a 42-year-old man who worked as a transport loader from 1976
until December 14, 1991. On November 7, 1991, Mr. Senne injured his left wrist in
a work-place accident. On December 14, 1991, the alleged onset date of his disability,
Mr. Senne was also diagnosed with carpal tunnel syndrome in both wrists. Between
January 21, 1992, and March 24, 1994, Mr. Senne underwent seven surgeries on his
left wrist; the surgeries were followed by periods of casting, splinting, and physical
therapy. The initial surgeries, undertaken to repair the wrist injury and the carpal tunnel
syndrome, were unsuccessful and led both to further complications of his condition and
to the later surgeries. Mr. Senne filed an application for disability benefits. His claim
was denied initially and on reconsideration. He then filed a request for a hearing.

        At his hearing, Mr. Senne claimed, among other things, that his left-wrist
impairment qualified him for benefits under Listing 1.13, 20 C.F.R. pt. 404, subpt. P,
app. 1.1 Mr. Senne argued that, as required by this listing, he had undergone a series
of surgical procedures that had not restored the function of his left wrist within 12
months. The ALJ found that Mr. Senne had injured his left wrist and had undergone,
over a period of years, multiple surgeries on his wrist to correct the injury. The ALJ
did not discuss whether any of the surgeries were "staged" within the meaning of
Listing 1.13. He did find, however, that the purpose of one surgery was to remove
support wires from a previous operation. The ALJ did not discuss whether the purpose
of the surgeries was to restore a major function of the wrist. He did find that, even after
the surgeries, Mr. Senne had a severe impairment of the wrist that restricted his ability
to perform gross or fine manipulations with his left hand.


      1
        This listing provides: "Soft tissue injuries of an upper or lower extremity
requiring a series of staged surgical procedures within 12 months after onset for salvage
and/or restoration of major function of the extremity, and such major function was not
restored or expected to be restored within 12 months after onset."

                                           -2-
       The ALJ rejected Mr. Senne's claim that his impairment met or equaled a listed
impairment. The ALJ did not discuss either Listing 1.13 or any other listing
specifically. He noted only that "a review of the medical evidence" supported a
conclusion that the impairment did "not meet listing level severity." The ALJ also
relied on his belief that Mr. Senne had not claimed a listed impairment, and that he was
claiming only insufficient residual functional capacity to perform substantial gainful
activity. Mr. Senne's lawyer, however, had stated at the hearing and in two letters to
the ALJ that Mr. Senne was claiming a listed impairment. Ultimately, the ALJ found
that Mr. Senne's severe impairment prevented him from performing his past work. But
the ALJ also found that Mr. Senne could engage in other light and sedentary work, and
denied his claim on that basis. Mr. Senne appealed the denial of his claim, and the
Appeals Council denied review.

                                           II.

        On appeal, Mr. Senne argues that the ALJ insufficiently explained the finding
that he did not suffer from a listed impairment. Mr. Senne contends that an ALJ must
make specific findings whenever a claimant's impairment may meet the requirements
of a listed impairment. See Clifton v. Chater, 79 F.3d 1007 (10th Cir. 1996) (ALJ's
summary conclusion that claimant did not meet listed impairment requirements was
beyond meaningful judicial review; ALJ must discuss evidence and explain why listed
impairment not met.) As the District Court observed, however, this is not the rule in
the Eighth Circuit. We have consistently held that a deficiency in opinion-writing is not
a sufficient reason for setting aside an administrative finding where the deficiency had
no practical effect on the outcome of the case. Benskin v. Bowen, 830 F.2d 878, 883
(8th Cir. 1987). We therefore reject Mr. Senne's argument that the conclusory form of
the ALJ's decision alone justifies remand.

       We are, however, unable to ascertain on this particular record whether the ALJ's
denial of Mr. Senne's claim under Listing 1.13 was supported by substantial evidence.

                                          -3-
The Commissioner argues that the record supports the ALJ's decision because Listing
1.13 requires not only that a claimant meet the Listing's requirements, but also that a
claimant be rendered unavailable for employment due to the surgical procedures. See
Lapinsky v. Secretary of Health and Human Services, 857 F.2d 1071, 1073 (6th Cir.
1988). If the ALJ's decision was based on this rationale, it was an error. The record
may indeed show, as the Commissioner argues, that Mr. Senne was not rendered
unavailable for employment during the whole period of his surgeries. Nevertheless,
when a claimant meets all the requirements of a listing, he is entitled to benefits without
further inquiry into his ability to perform other work. See Sird v. Chater, 105 F.3d 401,
403, n.6 (8th Cir. 1997). Listing 1.13 states no requirement that a claimant be
unavailable for employment during the course of his surgeries, and we have no
authority to rewrite a listing.

       Without an additional requirement, there is not substantial evidence on this
record to support the ALJ's decision with regard to Listing 1.13. The ALJ found that
Mr. Senne had injured his wrist and undergone a series of surgeries over a period of
years that failed to restore full function to his wrist. These findings provide some
support for Mr. Senne's claim under Listing 1.13. The ALJ did not find, and the record
does not reveal, however, whether these surgeries were "staged" as required by Listing
1.13. The ALJ did find that at least one surgery was undertaken to remove wires
implanted during a previous surgery. The ALJ did not find, and the record does not
reveal, whether Mr. Senne's wrist surgeries were undertaken solely for the purpose of
relieving his pain, or for the purpose of restoring strength and function to the wrist.
Without these facts in the record, or some other factual ground for disqualifying Mr.
Senne under Listing 1.13, we cannot say that the ALJ's decision was supported by
substantial evidence.

       Therefore, on this issue, we remand to the District Court with orders to remand
to the Social Security Administration. On remand, the ALJ should develop the record
more fully to ascertain the nature and purpose of Mr. Senne's surgeries with regard to

                                           -4-
the requirements of Listing 1.13. After making appropriate findings on these subjects,
the ALJ should write an opinion that intelligibly relates the findings to the provisions
of Listing 1.13 as properly interpreted.

      Reversed and remanded with instructions.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-